Citation Nr: 1430126	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for erectile dysfunction (ED).

[The appeal of service connection for epididymitis is addressed in a separate decision].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1981 to June 1992, October 2001 to December 2002, and January 2003 to May 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran was provided a Travel Board hearing before the undersigned on these matters in August 2009; a transcript of the hearing is associated with the record.  These matters were remanded in June 2011.

The rating decisions on appeal denied service connection for GERD, ED, and epididymitis.  The Veteran requested a Travel Board hearing before the Board, and two hearings were conducted; one in August 2009 and one in March 2014, before two different Veterans Law Judges (VLJs).  No testimony was provided on the issues involving epididymitis at the August 2009 hearing, and no testimony regarding the issues addressed in this decision was provided to the VLJ who conducted the March 2014 hearing.  Accordingly, the appeal for service connection for epididymitis is addressed in a separate Board decision issued by the VLJ who conducted the March 2014 hearing.  

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Erectile dysfunction manifested during service, and has persisted.


CONCLUSION OF LAW

Erectile dysfunction was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300(b)(1), 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefit sought is being granted and the remaining matter on appeal is being remanded, any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A December 2003 STR shows the Veteran requested Viagra to treat erectile dysfunction.  The examiner provided an assessment of ED.  A May 2004 separation examination indicates the Veteran was concerned about ED, but did not diagnose any medical problems.  

On October 1992 VA general medical examination, the Veteran's genitourinary system was normal.  An October 2005 VA treatment record includes a diagnosis of ED.  November 2008 VA treatment records show the Veteran was prescribed Levitra to treat ED.  At his August 2009 hearing, the Veteran indicated he first noticed difficulty maintaining erections in October 2001.  

On September 2011 VA examination, the Veteran again reported onset of ED symptoms in 2001.  The examiner diagnosed him with ED, noting that initial VA diagnosis was in October 2005.  He also provided a negative nexus opinion.  The examined opined that the Veteran's ED was most likely due to multiple cardiac risk factors for microvascular disease, including extensive tobacco abuse, and hypertension, as well as medication therapy required for nonservice connected hypertension.  The examiner maintained that there was a direct correlation with onset of ED and use and intensification of ASCVD risk care.  

The evidence of record clearly shows the Veteran currently has ED for which he was initially diagnosed in service.  While the Board recognizes the September 2011 VA examiner's negative nexus opinion, to rely on the underlying basis for the opinion would be contrary to the law.  Regulation 38 C.F.R. § 3.300(b)(1) provides that the prohibition on service connection for a disability attributable to the use of tobacco products during service does not apply if the disability manifested during service or can be service connected on a different basis.  The evidence of record supports a finding that the Veteran's ED manifested during service, and has persisted.  Notably, his period of service beginning October 2001 ended in December 2002, approximately one month before he was again reactivated in January 2003.  ED and treatment thereof were noted on multiple occasions between 2001 and his most recent separation from military service, including on May 2004 separation examination.  The diagnosis of ED was noted in December 2003.  His "current" ED was diagnosed in October 2005 (just over a year after separation). The fact that service connection is not in effect for hypertension does not alter the fact that the diagnosis of ED coincided with the Veteran's period of service, and the Veteran continues to have ED.  Therefore, service connection is warranted, and the appeal must be granted.


ORDER

Service connection for erectile dysfunction is granted.


REMAND

STRs indicate the Veteran was treated for GERD with Zantac during service, and on multiple occasions complained of frequent indigestion during medical examination.  A December 2003 STR expressly diagnoses GERD as symptomatic.  
The September 2011 VA GERD examiner's negative nexus opinion was based on a finding of a tenuous correlation between current GERD and a "brief episode of stomach upset" during service.  This opinion does not address the December 2003 diagnosis and other digestive complaints.  Therefore, the Board finds that the examination report should be returned to the examiner for a clarification of opinion request. 

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the September 2011 VA GERD examination (or another appropriate examiner if unavailable) for a clarification of opinion request.  While the examiner found that "[c]orrelation between brief episode of stomach upset during service without need for ongoing care or drug therapy with later post-service complaints tenuous at best," this does not acknowledge the December 2003 service treatment record that expressly diagnosed GERD as symptomatic for which 150mg of Zantac was taken daily and other digestive complaints.  In light of the foregoing, the Board again asks the following: 
	
Is it at least as likely as not (50 percent probability or greater) that the Veteran's current GERD is etiologically related to any symptomatology noted in service?  The examiner is requested to provide a thorough rationale for the opinion provided.

2.  The RO/AMC should then review the record and readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


